Aring proves fo hoa matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Applicant's election with traverse of Group I with an election of species in the reply filed on September 6, 2022 is acknowledged.  The traversal is on the ground(s) that claim 10 has been amended to depend from claim 1.  This is not found persuasive because a composition of claim 1 and a method of producing an air drying composition of claim 10 would be still fall within restrictable inventions, a product and a method of using.
The requirement is still deemed proper and is therefore made FINAL at this time and note that the claims 10-22 would be eligible for rejoinder when the claim 1 is found allowable.

			      EXAMINER’S COMMENT
Claim status identifier for claims 10-22 would be incorrect/improper.  For example, claims 10 and 18 should have recited “Withdrawn, currently amended”.  For other claims, “Original” should have been “Withdrawn”.  However, the examiner issues the instant action rather than sending out Notice of Improper Amendment in order to shorten prosecution.

                                 SPECIFICATION OBJECTION
Insertion of continuing data of PCT and Indian Foreign Priority document at beginning of the specification with a subtitle “CROSS-REFERENCE TO RELATED APPLICATIONS” is needed.  

					CLAIM OBJECTION
	Various capitalized letters of components in claims 2, 6 and 8 except beginning of the claim would be improper and objected.  

					CLAIM REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “the initial OH number of above component” in line 11 of claim 1 would lack antecedent basis.  Also, line 2 recites “hydroxyl number” as opposed to “OH number” in the last line and consistency would be needed.
The recited “and like” in lines 5 and 11. “groups like” in line 25 and ”or similar” in line 27 of claim 2 are indefinite.  Regarding claim 2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The recited “Iodine number of 120-170 gm I2/100g” in line 3 of claim 2 is confusing.
The claim 2 comprises multiple periods which is indefinite since the period is permitted at the end of claim only (i.e., the claim must consist of one sentence).
The recited “similar epoxy alkyl alkoxy silane” in line 5 of claim 3 is indefinite.  The recited “available under different trade names such as Xiameter RSN Z 6018, Silrez SY 300, Silrez IC 368 and Baysilone AI TP 3653 or similar” in last 2 lines of claim 3 is indefinite.  Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further, trade names are generally not allowed in claims unless they are universally well-known such as Kevlar (para-aramid).  As to the “or similar”, it would be same as “or the like” discussed above.  See MPEP § 2173.05(d).
	The recited “similar” in line 4, “etc. such as” and “and like” in line 8 of claim 4 are indefinite.  See MPEP § 2173.05(d).
The recited “acid number of 10 mg KOH /gm or less” in lines 5-6 of claim 5 would encompass an acid number of 0 and thus the recited reaction of the alkyd resin with organosilane components for consuming 70-30% of an initial acid number recited in lines 8-9 is confusing since there would be no consumable acid number when the acid number is 0 falling within scope of the “acid number of 10 mg KOH /gm or less”.
The recited Iodine number of 120-170 (gm I2 /100gm) in line 4 of claim 6 is confusing.
	The recited “similar aliphatic / aromatic hydrocarbons” in last line of claim 8 is indefinite.  See MPEP § 2173.05(d).
In claim 8, the recited “metal hydroxide, oxide and carboxy ester” would be “metal hydroxide, metal oxide and metal carboxy ester” in view of the disclosure at boom of page 12 of specification and thus the recited “used at 0% as metal content on resin solids” is confusing since the recited catalyst would comprise the metal.
Also, claim 8 recites “Mineral turpentine Oil” as opposed to “mineral turpentine oil” of claim 5 and consistency would be needed.
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by Reidlinger et al. (US 2010/0174035 A1).
A siliconized urethane alkyd resin composition obtained from the elected species would be allowable and thus the examiner further examine other species of claims (i.e., soybean (i.e. soyabean) oil, pentaerylthritol and phthalic anhydride, hydroxy functional phenyl propyl siloxane orsilanol and isophorone diisocyanate.

Reidlinger et al. teach a siliconized urethane alkyd resin composition having an acid number of 5 mg/g obtained from soybean (i.e. soyabean) oil, pentaerylthritol and phthalic anhydride which is further reacted with the grafted fatty acid of example 1, hydroxy functional phenyl propyl siloxane and isophorone diisocyanate in example 3.  Reidlinger et al. further teach a silanol and alkoxy silyl functional oligomers in [0024] and thus the hydroxy functional phenyl propyl siloxane and silanol would meet the recited organosilane b) of claim 1.
The instantly recited “alkyd resin composition comprising” would permit presence of a component (i.e., the grafted fatty acid of example 1 taught by the example 3) other than the recited components a), b) and c) of claim 1.
The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Although, Reidlinger et al. do not specify an initial hydroxyl number of the alkyd resin and of a final product thereof, amounts of reactants falling within scope of the instant claim 2 used in the example 3 of Reidlinger et al. would be expected to yield the instant OH numbers.  
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the example 3 of Reidlinger et al.  In re Best, 195 USPQ 430, 433 (CCPA 1977).   
Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).
Thus, the instant invention lacks novelty.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as obvious over Reidlinger et al. (US 2010/0174035 A1).
If applicant proves that the example 3 of Reidlinger et al. would not yield the initial hydroxyl number of the alkyd resin and of a final product thereof overcoming the above rejection of anticipation, Reidlinger et al. teach a hydroxyl functional reaction product at bottom of [0031-0032] which would make the initial hydroxyl number of the alkyd resin and of a final product thereof obvious by utilization of different amounts of reactants.  
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the alkyd resin having a hydroxyl number of 50-150 mg KOH/gm and further to obtain the siliconized urethane alkyd resin having 30-70% of the hydroxyl number of 50-150 mg KOH/gm thereof in the example 3 of Reidlinger et al. by employing different amounts of the reactants since Reidlinger et al. teach different amounts and reactants in other examples absent showing otherwise.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reidlinger et al. (US 2010/0174035 A1) as applied to claims 1, 3 and 4 above, and further in view of JP 2004099834 A (April 2, 2004) or JP 3564825 B2 (Sep. 15, 2004).
The instant claim 2 further recites an iodine value of vegetable oils over Reidlinger et al.
JP’834 teaches that the iodine value or 50 or more would improve curability of an alkyd resin in [0020] and the 50 or more would encompass the recited 120-170.
JP’825 teaches vegetable oils having an iodine value of 130 or more for an alkyd resin in [0032-0036].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known vegetable oils having an iodine value of 50 or more taught by JP’834 or 130 or more taught by JP’825 in Reidlinger et al. since JP’834 teaches advantage of a higher iodine value absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762